                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR19-0063-JCC
10                              Plaintiff,                    ORDER
11          v.

12   BRANDAN L. WILKINS,

13                              Defendant.
14

15          Pursuant to the parties’ stipulation for entry of a discovery protective order (Dkt. No. 13),
16   the Court hereby ENTERS the following protective order:
17          1.       Protected Material
18          The following documents and materials are deemed Protected Material. The United
19   States will make available copies of Protected Material, including those filed under seal, to
20   defense counsel to comply with the government’s discovery obligations. Possession of copies of
21   Protected Material is limited to the attorneys of record and investigators, paralegals, law clerks,
22   experts, and assistants for the attorneys of record (collectively, “members of the defense team”).
23   The following categories of Protected Material will be marked and labeled as “Protected
24   Material”:
25                   a.     Grand jury transcripts and exhibits.
26                   b.     Victim and witness statements, including but not limited to reports of law


     ORDER
     CR19-0063-JCC
     PAGE - 1
 1                   enforcement officers memorializing victim and witness statements, audio/video

 2                   recordings of interviews of victims and witnesses, and anti-harassment or

 3                   protection order hearings and applications.

 4                   c.     Records, reports, and documents related to medical visits and

 5                   examinations, children’s advocacy centers and agencies, Child Protective

 6                   Services, and schools.

 7                   d.     Personal information of victims and witnesses, and any statements and

 8                   documents containing personal information about or related to any victims and
 9                   witnesses provided by the government in discovery is deemed Protected Material.
10                   As used in this order, the term “personal information” refers to each victim and
11                   witness’s full name, date of birth, Social Security Number (or other identification
12                   information), driver’s license number, address, telephone number, location of
13                   residence or employment, school records, juvenile criminal records, and other
14                   confidential information.
15          2.       Scope of Review of Protected Material

16          Defense attorneys of record and members of the defense team may display and review

17   Protected Material with Defendant. The attorneys of record and members of the defense team

18   acknowledge that providing copies of Protected Material to Defendant and other persons is

19   prohibited, and agree not to duplicate or provide copies of Protected Material to Defendant and

20   other persons. Notwithstanding the terms of this order, defense counsel may provide electronic

21   copies of any Protected Material to the Federal Detention Center at SeaTac, Washington, for

22   Defendant’s review in a controlled environment so long as Defendant is not permitted to retain

23   any copies of that Protected Material.

24          3.       Consent to Terms of Protective Order

25          Members of the defense team shall provide written consent and acknowledgement that

26   they will each be bound by the terms and conditions of this order. The written consent need not


     ORDER
     CR19-0063-JCC
     PAGE - 2
 1   be disclosed or produced to the United States unless requested by the Assistant United States

 2   Attorney and ordered by the Court.

 3            4.     Parties’ Reciprocal Discovery Obligations

 4            Nothing in this order should be construed as imposing any discovery obligations on the

 5   United States or Defendant that are different from those imposed by case law, Rule 16 of the

 6   Federal Rules of Criminal Procedure, and the Western District of Washington Local Criminal

 7   Rules.

 8            5.     Filing of Protected Material
 9            Any Protected Material that is filed with the Court in connection with pre-trial motions,

10   trial, sentencing, or other matter before this Court, shall be filed under seal and shall remain

11   sealed until otherwise ordered by the Court. This does not entitle either party to seal their filings

12   as a matter of course. The parties are required to comply in all respects to the relevant Local and

13   Federal Rules of Criminal Procedure pertaining to the sealing of court documents.

14            6.     Nontermination

15            The provisions of this order shall not terminate at the conclusion of this prosecution.

16            7.     Violation of Protective Order

17            Any violation of any term or condition of this order by Defendant, his attorney(s) of

18   record, any member of the defense team, or any attorney for the United States Attorney’s Office

19   for the Western District of Washington may result in that person being held in contempt of court,

20   and/or subject to monetary or other sanctions as deemed appropriate by the Court.

21            If Defendant violates any term or condition of this Order, the United States reserves its

22   right to seek a sentencing enhancement for obstruction of justice, or to file any criminal charges

23   relating to Defendant’s violation.

24            //

25            //

26            //


     ORDER
     CR19-0063-JCC
     PAGE - 3
 1   Presented by:

 2   /s/ Cecelia Gregson

 3   CECELIA GREGSON

 4   Special Assistant United States Attorney

 5

 6   /s/ Vanessa Pai-Thompson

 7   VANESSA PAI-THOMPSON

 8   Assistant Federal Public Defender
 9   Per email authorization
10

11          PURSUANT TO STIPULATION, IT IS SO ORDERED.
12          DATED this 16th day of April 2019.




                                                 A
13

14

15
                                                 John C. Coughenour
16                                               UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0063-JCC
     PAGE - 4
